NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10273

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00832-HG-1

 v.
                                                MEMORANDUM*
DOUGLAS PATRICK HAYES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Douglas Patrick Hayes appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hayes contends that the district court effectively treated U.S.S.G. § 1B1.13

as binding when determining whether the need to care for his spouse constituted an

extraordinary and compelling reason for release. The record shows, however, that

the district court properly viewed § 1B1.13 as guidance; the court’s discussion of

considerations identified in the Guideline does not show otherwise. Moreover, the

court recognized its discretion to consider reasons beyond those enumerated in the

Guideline, which comports with Aruda. See 993 F.3d at 801-02. Therefore, the

court did not err in its extraordinary and compelling analysis.

      Hayes next contends that the district court’s analysis of the 18 U.S.C.

§ 3553(a) factors is flawed because it may have been informed by the erroneous

conclusion that extraordinary and compelling circumstances were absent, and

because it failed to account for Hayes’s mitigating arguments. As we explained

above, however, there was no error in the district court’s extraordinary and

compelling analysis. Further, the court did not abuse its discretion by concluding

that, notwithstanding Hayes’s mitigating circumstances, the § 3553(a) sentencing

factors continued to support the sentence imposed. See United States v. Keller, 2

F.4th 1278, 1284 (9th Cir. 2021). Finally, Hayes’s assertion that the district court

was required to discuss his postsentencing rehabilitation is unavailing. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-67 (2018).

      AFFIRMED.


                                          2                                     21-10273